ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




The Honorable Frank .I. Carte Jr.                             Opinion No. GA-0467
Chair, Committee on Defense Affairs and
  State-Federal Relations                                     Re: Whether the East Coke County Hospital
Texas House of Representatives                                District is authorized to operate a long-term
Post Office Box 2910                                          health care facility and levy taxes for its
Austin, Texas 78768-2910                                      maintenance and operation (RQ-0467-GA)


Dear Representative      Corte:

        You ask the following question:

                          Does the East Coke County Hospital District have the
                 authority to operate a long-term health care facility and levy taxes to
                 maintain and operate said facility?’

        The East Coke County Hospital District (the “ECCHD”) was created pursuant to article IX,
section 9 of the Texas Constitution, which permits the legislature to provide for the creation and
operation of hospital districts and to authorize them to levy taxes or issue bonds. Hospital districts
created pursuant to this constitutional provision assume responsibility for providing medical and
hospital care to indigent residents. See TEX. CONST. art. IX, 5 9.

         In 1969 the legislature adopted House Bill 1462, a special law creating the ECCHD within
part of Coke County and authorizing it to levy a tax, subject to approval by the voters. See Act of
May24,1969,61stLeg.,        R.S., ch. 444,§§ l-3,1969Tex.   Gen.Laws 1485,amendedbyActofMay
12, 1977, 65th Leg., R.S., ch. 249, § 1, 1977 Tex. Gen. Laws 662, 663 (authorizing district to
contract with physicians, professional associations providing health care, and nonprofit medical
corporations).   House Bill 1462 vested management and control of the ECCHD in its board of
directors and charged the district with establishing a hospital or a hospital system to furnish care to



          ‘Letter from Honorable Frank J. Carte Jr., Chair,~ Committee on Defense Affairs and State-Federal Relations,
Texas House of Representatives, to’Honorable Greg Abbott, Attorney General of Texas, at 1 (Mar. 14,2006) (on file
with the Opinion Committe,e, also available af http:ilwww.oag.state.tx.us).  See Letter from Mr. Edward M. Cumbie,
President, Board of Directors, East Cqke County Hospital District, to Honorable Greg Abbott, Attorney General of
Texas, at 1 (Feb. 16,2006) (on file with the Opinion Committee, also mailable at http:ii~.oag.state.tx.us,  submitted
as part of request letter giving additional information about request).
The Honorable Frank J. Carte Jr. - Page 2                   (GA-0467)




the district’s residents, including indigent residents of the district. See Act of May 24, 1969, 61st
Leg., R.S., ch. 444, 5s 1-3, 1969 Tex. Gen. Laws 1485,1485.

        We consider whether the ECCHD may operate a long-term health care facility and levy taxes
to maintain and operate the facility? The board’s authority is to be determined from the plain
meaning ofthe statutory language. See Fitzgeraldv. AdvancedSpine Fixation Sys., Inc., 996 S.W.2d
864,865-66 (Tex. 1999). The board must exercise its authority over the hospital district consistently
with Texas Constitution article IX, section 9 and with other law defining the district’s powers and
duties.

        House Bill 1462 sets out the district’s authority to levy a property tax. The election
approving the district’s creation authorized the district to levy a tax “not to exceed 75 cents on each
$100 valuation, upon all taxable property situated within said district         . for all hospital district
purposes.” Act ofMay24,1969,6lstLeg.,         R:S., ch. 444, § 4(c), 1969 Tex. Gen. Laws 1485,1486.
“The board of directors shall annually levy a,tax” to pay the interest on and create a sinking fund for
bonds and other obligations it may have issued, provide for the operation and maintenance of the
hospital district and the hospital system, and make further improvements and additions to the
hospital system. Id. 3 13, at 1490-91. The ECCHD thus may levy taxes “for all hospital district
purposes,” expressly including “improvements and additions” to the hospital system. Id. $5 4(c),
13, at 1486,149@-91.

         House Bill 1462 gives the ECCHD board “complete discretion as to the type of buildings,
both as to number and location, required to establish and maintain an adequate hospital system.” Id.
§ 10, at 1490. “The hcspital system may include facilities for domiciliary care of the sick, wounded,
and injured, facilities for outpatient clinic or clinics,     . facilities for geriatric domiciliary care,
convalescent home facilities,       and any other facilities deemed necessary for hospital care by the
directors.” Id. The ECCHD thus has broad statutory authority to provide for the facilities of a
hospital system. Pursuant to this authority the district board may, in the exercise of reasonable
discretion, determine that a long-term health care facility is necessary for hospital care and may
spend taxes to maintain and operate that facility. See generally Tex. Att’y Gen. Op. No. JM-2 (1983)
(Corrigan Hospital District, established by special law, may build and operate a nursing home to
provide geriatric care).

          A general law also authorizes the ECCHD to operate a long-term health care facility. Health
and Safety Code section 285.101 provides that certain hospitals, hospital districts, and authorities
may “construct, acquire, own, operate, enlarge, improve, furnish, or equip . . [various types ofl
facilities or services for the care of the elderly or disabled,” including “a nursing home or similar
long-term care facility.” TEX. HEALTH& SAFETYCODEANN. § 285.101(b)(l)(A) (Vernon 2001).



        ‘A brief raises additional questions about the district’s provision of indigent care. See Letter from Tom and
LouAnna Peters,  toOpinion   Committee, Office ofthe Attorney General, at l-2 (Apr. 1,2006) (on file with the Opinion
Committee). Government Code sections 402.042 and 402.043 identify the state and local officials who are authorized
to request attorney general opinions, and section 402.045 provides that the attorney general may not give a written
opinion to a person who is not an authorized requestor. See TEX. GOV'T CODE ANN. $5 402.042, ,043, ,045 (Vernon
2005). Accordingly, we do not address the questions raised in the brief.
The Honorable Frank J. Carte Jr. - Page 3                (GA-0467)




A hospital district created by special law under article IX of the Texas Constitution that is located
in a county with a population of 35,000 or less is among the entities that may exercise this authority.
See id. 5 285.101(a)(l). The ECCHD is a hospital district created by special law under article IX,
section 9 and located in a county with a population well under 35,000.3 Accordingly, section
285.101 authorizes the ECCHD to operate a long-term health care facility. A long-term health care
facility established by section 285.101 serves a “hospital district purpose” for which the district may
levy and spend taxes. See Act of May 24, 1969,61st Leg., R.S., ch. 444, § 4(c), 1969 Tex. Gen.
Laws 1485, 1486.




        ‘The population of Coke County was 3,864 in 2000. See BUREAU OF THE CENSUS, U.S. DEP’T OF COMMERCE,
2000 CENSUS OF POPULATION, available ai h~p://quickfacts.census.gov/qfdistates/4~/48081 .html (State and County
Quick Facts) (last visited Sept. 14, 2006).
The Honorable Frank J. Corte Jr. - Page 4          (GA-0467)




                                      SUMMARY

                      The East Coke County Hospital District, created by special
              law under article Ix, section 9 of the Texas Constitution has authority
              to operate a long-term health care facility and to levy taxes to
              maintain and operate this facility.




RENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WJTT
Deputy Attorney Generai for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee